Citation Nr: 0012476	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  97-18 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether the appellant's income is excessive for the payment 
of Department of Veterans Affairs (VA) improved death pension 
benefits.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1963 to 
November 1965.  The veteran died in May 1993.  The appellant 
is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 decision by the San Juan, 
Puerto Rico VA Regional Office (RO).  The appellant requested 
and was scheduled to appear at a hearing before a hearing 
officer at the RO in September 1997.  The appellant canceled 
the hearing.


FINDINGS OF FACT

1.  The appellant and her three dependent children received 
monthly income of Social Security benefits.

2.  The appellant reported family monthly expenses of $2096, 
totaling $25,152 annually.

3.  The RO determined that the appellant was entitled to the 
hardship exclusion of the children's income.

4.  As of July 1995, the appellant's countable family income, 
even with the hardship exclusion, exceeded the maximum income 
of $9,792 for improved death pension benefits for a surviving 
spouse with three dependents.

5.  As of December 1995, the appellant's countable family 
income, even with the hardship exclusion, was in excess of 
$10,048, the maximum income for improved death pension 
benefits for a surviving spouse with three dependents.

6.  As of December 1996, the appellant's countable family 
income, even with the hardship exclusion, was in excess of 
$10,340, the maximum income for improved death pension 
benefits for a surviving spouse with three dependents.

7.  As of December 1997, the appellant's countable family 
income, even with the hardship exclusion, was in excess of 
$10,559, the maximum income for improved death pension 
benefits for a surviving spouse with three dependents. 

8.  According to the RO, as of December 1998, the appellant's 
countable family income, even with the hardship exclusion, 
was in excess of $10,698, the maximum income for improved 
death pension benefits for a surviving spouse with three 
dependents.


CONCLUSION OF LAW

The appellant's countable household income was in excess of 
the maximum annual rate of improved death pension benefits 
for a widow with three dependents.  38 U.S.C.A. § 1521(a),(c) 
(West 1991); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she was entitled to the hardship 
exclusion of her children's income and that it was not 
correctly applied to her countable family income.

Under the applicable regulations, VA improved death pension 
is a benefit payable to the surviving spouse of a veteran if 
the veteran had qualifying service; or, at the time of death, 
was receiving or entitled to receive compensation for a 
service-connected disability based on service during a war.  
Basic entitlement exists if, among other things, the 
surviving spouse's income is not in excess of the applicable 
maximum pension rate specified in 38 C.F.R. § 3.23, which is 
increased in situations where the surviving spouse has 
dependents.  38 U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4).  
Improved death pension benefits shall be paid at the maximum 
annual rate reduced by the amount of annual income received 
by the surviving spouse and any dependent children.  38 
U.S.C.A. §§ 1541(b), (c) (West 1991); 38 C.F.R. §§ 
3.3(b)(4)(iii), 3.23(a)(5), (b), (d)(5) (1999).  

In determining annual income, all payments of any kind or 
from any source shall be counted as income during the 12-
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  38 C.F.R. 
§ 3.271 (1999).  Under the provisions of 38 C.F.R. § 3.272, 
when hardship is established under 38 C.F.R. § 3.23, there 
shall be excluded from the available income of any child or 
children an amount equal to the amount by which annual 
expenses necessary for reasonable family maintenance exceed 
the sum of countable annual income plus VA pension 
entitlement, computed without consideration of this 
exclusion.  The amount of this exclusion shall not include 
any expenses which were considered in determining the 
available income of the child or children or the countable 
income of the surviving spouse (e.g., unreimbursed medical 
expenses).  38 C.F.R. § 3.272(m) (1999).  

The evidence reflects that the veteran died in May 1993.  The 
Board notes that the appellant's claim for death pension 
benefits was denied by the RO in August 1993, on the basis of 
excessive income and the appellant did not file a notice of 
disagreement thereto.  Thus, that decision was final.  
However, in June 1995, the appellant filed a VA Form 21-0571, 
which effectively reopened a claim for improved death pension 
benefits.

Evidence of record reveals that she and her three children 
received monthly Social Security benefits in the amount of 
$382 each in 1995, $392 each in 1996, $404 each in 1997, and 
$412 each in 1998.  Thus, the appellant's annual family 
income from 1995 to 1998 ranged from $18,336 to $19,776.

In the instant case, the maximum annual rate of improved 
death pension for a surviving spouse with three dependents 
for 1995 (effective December 1994) was $9,792.  The maximum 
annual rate of improved death pension for a surviving spouse 
with three dependents for 1996 (effective December 1995) was 
$10,048.  The maximum annual rate of improved death pension 
for a surviving spouse with three dependents for 1997 
(effective December 1996) was $10,340.  The maximum annual 
rate of improved death pension for a surviving spouse with 
three dependents for 1998 (December 1997) was $10,559.  The 
maximum annual rate of improved death pension for a surviving 
spouse with three dependents for 1999 (effective December 
1998) was $10,698.

The appellant submitted several VA Forms 21-0571, application 
for exclusion of children's income, beginning in June 1995.  
These forms indicate annual expenses less unreimbursed 
medical expenses in amounts ranging from $16,296 to $25,152.  
In the most recent VA Form 21-0571, the appellant's monthly 
expenses less unreimbursed medical expenses were $2096, which 
totaled $25,152 annually.  The appellant stated that the 
previous forms had been erroneously completed and filed by 
her representative.  The RO accepted the appellant's 
statement and applied the $25,152 in annual expenses to all 
calculations for years 1995-1999.  The RO determined that the 
appellant met the requirements for hardship exclusion of 
children's income as set forth in 38 C.F.R. § 3.23.  However, 
even with the hardship exclusion, the RO found the 
appellant's countable family income still exceeded the 
maximum annual rate for pension.  The appellant appealed.  

For 1995, applying the provisions of 38 C.F.R. § 3.272(m), 
the annual expenses exceeded the sum of countable annual 
income plus VA pension ($25,152 - $18,336 + $0 = $6,816).  
Thus, $6,816 of the appellant's children's income was 
excluded from the annual family income for 1995 of $18,336, 
resulting in annual countable income of $11,520 for 1995.  As 
noted above, the maximum countable income for improved 
pension for a surviving spouse with three dependent children 
was $9,792.
Applying the same formula to the years from 1996 to 1998 
result in the following:

For 1996, annual expenses less the sum of 
countable annual income plus VA pension result in 
$25,152 - $18,816 + $0 = $6,336 to be excluded 
from children's income.  Excluding $6,336 of the 
children's income from the annual family income 
for 1996 of $18,816, resulted in annual countable 
income of $12,480 for 1996; thus exceeding maximum 
countable income for improved pension for a 
surviving spouse with three dependent children of 
$10,048. 

For 1997, annual expenses less the sum of 
countable annual income plus VA pension result in 
$25,152 - $19,392 + $0 = $5,760 to be excluded 
from children's income.  Excluding $5,760 of the 
children's income from the annual family income 
for 1997 of $19,392, resulted in annual countable 
income of $13,632 for 1997; thus exceeding maximum 
countable income for improved pension for a 
surviving spouse with three dependent children of 
$10,340.  

For 1998, annual expenses less the sum of 
countable annual income plus VA pension result in 
$25,152 - $19,776 + $0 = $5,376 to be excluded 
from children's income.  Excluding $5,376 of the 
children's income from the annual family income 
for 1998 of $19,776, resulted in annual countable 
income of $14,400 for 1998; thus exceeding maximum 
countable income for improved pension for a 
surviving spouse with three dependent children of 
$10,599.

Therefore, even with the hardship exclusion, the appellant's 
annual countable income exceeded the maximum rate of improved 
pension for a surviving spouse with three dependents; thus, 
the RO's denial of improved death pension benefits, based on 
excessive income, was proper.  

The Board notes that the RO, in the August 1999 supplemental 
statement of the case also determined that the appellant's 
countable income for 1999 continued to exceed the maximum 
rate of improved pension for a surviving spouse with three 
dependents.  The Board notes that the RO again used the 
$25,152 in expenses.  However, the amount of income from 
monthly Social security payments for the appellant and her 
children were not of record.  However, the maximum annual 
pension rate for 1999, effective December 1998, of $10,698 
was correct.  Thus, given the previous calculations were 
correct, the Board has no basis to find that the RO's 1999 
calculations were incorrect.  
  
Consequently, even with the application of the hardship 
exclusion of the income of the children as set forth under 
the regulations, the appellant's countable household income 
remains in excess of the maximum income rate.  In view of the 
foregoing, the claim for entitlement to improved disability 
pension has no legal merit or entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

The appellant's countable annual income is excessive for the 
receipt of improved death pension benefits.  The appeal is 
denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

